Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/8/2021.
Claims 20-39 are presented for examination.

                    Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
2A-prong 1: Claims 20 and 31 are directed to non-statutory subject matter.  Claims 20 and 31 are directed to determining product rebate eligibilities. 
 These recited limitations are concepts related to advertising, marketing, sales activities and behaviors and fall under “Certain Methods of Organizing Human activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claims do not recite any additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       

2B:   As discussed with respect to Step 2A prong 2, the claims recite using rules engine for applying the rebate rules and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  

         Dependent claims 21-30 and 32-39 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,332,144. Although the claims the instant claims are broader in scope than the instant application in that it doesn’t include an ingest subsystem to form normalized customer data across two or more utilities companies.  It is old and well known to use a third party or the like to aid a company to parse and normalize data for more than one company.  For example, state motor vehicle and the like often communicate with other jurisdictions, in a common/standard format, in order to allow for easier common understanding of the information obtained.  It would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to have included broaden the scope of the claims, in order to allow for broader use of the system.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,068,245 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the instant application in that it doesn’t include an ingest subsystem to form normalized customer rebate data in a format that is consistent across all of the two or more utilities companies.  It is old and well known to use a third party or the like to aid a company to parse and normalize data for more than one company.  For example, state motor vehicle and the like often communicate with other jurisdictions, in a common/standard format, in order to allow for easier common understanding of the information obtained.  It would have been obvious to person of ordinary skill in the art at the time of Applicant’s invention to have included broaden the scope of the claims, in order to allow for broader use of the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano-Morales et al. (2008/0208776 hereinafter Serrano-Morales) in view of Fergis et al. (2016/0371762 hereinafter Fergis).
	With respect to claims 20-21 Serrano-Morales teaches parsing and normalizing customer and rebate data from one or more companies to form normalized customer and normalized rebate data (i.e. eligibility rules 320 are created by the marketing manager.  In general the eligibility rules correspond to the rules used by agent configuration component 216 in FIG. 2.  For example, eligibility rules 320 could include geographic restrictions on certain offers and on Figure 4, 412 business rules have the ability to filter the original filed of input items based on any type of restriction, whether it is based on the items and their characteristics, on the request or on the transaction as a whole);
offer (e.g. conventional mortgages are only available to loan amounts less than $417,000); and geographic limitations to offer (e.g. mobile phone is only available in the 48 contiguous states). Other eligibility rules may refer to other contextual information such as: a limited number of offers is available (e.g. limited number of rebates available--stop offering once the pool has been distributed);
	Querying, via the rules engine, the rebate profiles for ones of the rebate profiles corresponding to a customer identification (offers to make 916 to customer 910);
	Applying, via the rules engine, runtime rebate rules to the ones of the rebate profiles to identify one or more customer-specific rebates and applying one of the one or more customer-specific rebates to a customer’s purchase (i.e. (see acceptance of the offer)(Figure 9).
	   Serrano-Morales is silent as to the rebates being utility rebates.  On the other hand, Fergis teaches “system and method for providing energy product recommendations consistent with economic criteria” title and on paragraphs 0044, 0055 product rebates D202 and utility company incentives D201.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the rebates being energy/utility recommendation because “Such systems may utilize current pricing information provided by electric utilities and provide various 

	With respect to claim 22  and 31-33, Serrano-Morales further teaches rebate rules represent rebate eligibility parameters for a provider of saving products and are customer specific offers are only applicable to customers with certain qualifications (.e.g. send gold offers only to gold and platinum customers).

	With respect to claim 23, Serrano-Morales teaches the provider is selected from a group comprising: one of the two or more companies; an online retailer of a brick-and-mortar retailer or a manufacturer (i.e. selection of companies to provide the offer on paragraph 0050).

	With respect to claim 24, Serrano-Morales further teaches wherein the customer identification is received from an API of a frontend client service (see incoming call customer id, step 1010 and Figure 9).

	With respect to claims 25, 34, Serrano-Morales teaches the normalized rebate data includes a number and type of rebates previously redeemed by customers of corresponding one of the one or more companies (i.e. an offer acceptance may be strongly correlated to the offer made, while a service subscription and stickiness to that service may be more weakly correlated. However, the recommendation Server can learn based on either of these information events)(paragraph 0069).

	With respect to claims 26-27 and 35-36,  Serrano Morales further teaches rebate rules apply to the at least one or more companies  (see paragraph 0050 for limits on type of offer (e.g. conventional mortgages are only available to loan amounts less than $417,000).

	 With respect to claim 28, Serrano-Morales teaches configured to tabulate all the rebate redemptions, report the same the same to the two or more companies and update in the rebate database, a number and type of rebates redeemed (i.e. The marking manager can also generate and review performance reports 324 which can be used to illustrate information relating to the performance of various items being offered).  

	With respect to claims 29, 37 and 38, Serrano-Morales further teaches the customer identification is an address or a utility account number (i.e. customer information area 910 which displays information such as customer name, account number, address, gender, etc.)(Paragraph 0070).

	With respect to claims 30 and 39, Serrano-Morales further teaches the customer rebate data are inconsistent across the one or more companies before parsing and normalizing (see paragraph 0050 for applying different rules to different offers).

References cited but not applied are:

	KR 1020140088093 A teaches the coupon information is electrically provided with the receipt about the transactions at the actual store and online shop. The interface which is configured to receive the input showing the custom identifier, email address et. related to the transactions. 
   
 
Point of contact
       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688